DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji (US 2016/0217720; hereinafter Chaji).
Regarding claim 1, Figs 3A-3B of Chaji discloses a method of extracting and identify defects in at least one microdevice parameter, the method comprising:
coupling a micro device (304; Fig 3A; ¶ [0041]) having a first electrode (Fig 3A) to a test capacitor (308; Fig 3A; ¶ [0041]);
coupling (Fig 3A) the test capacitor (308; Fig 3A; ¶ [0041]) to a first time varying test signal (310; Fig 3A; ¶ [0041]),
measuring (¶ [0041]) at least one signal from the microdevice; and
extracting (¶ [0041]-[0042]) the at least one microdevice parameter.

Regarding claim 2, Figs 3A-3B of Chaji discloses the first time varying signal (310; Fig 3A; ¶ [0041]) is a voltage (¶ [0041] discloses a few different AC signals with known DC bias are applied to the device in one test).

Regarding claim 3, Figs 3A-3B of Chaji discloses the microdevice signal is the first time varying test signal (310; Fig 3A; ¶ [0041]) and is a current (¶ [0041] discloses a few different AC signals with known DC bias are applied to the device in one test).

Regarding claim 6, Figs 3A-3B of Chaji discloses the microdevice parameter is a color point (¶ [0042]).

Regarding claim 7, Figs 3A-3B of Chaji discloses the microdevice parameter is a state of microdevice (¶ [0041]-[0043]).

Regarding claim 8, Figs 3A-3B of Chaji discloses the microdevice parameter is a functional parameter of the device (¶ [0041]-[0043]).

Regarding claim 9, Figs 3A-3B of Chaji discloses more than one microdevice parameter is extracted (¶ [0041]-[0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2016/0217720; hereinafter Chaji) as applied to claim 1 and further in view of Behr et al (US 2019/0214525; hereinafter Behr).
Regarding claim 4, Figs 3A-3B of Chaji discloses the microdevice (304; Fig 3A; ¶ [0041]) is a light emitting diode (¶ [0041]).
However Chaji does not expressly disclose the microdevice signal is an electromagnetic signal.
In the same field of endeavor, Behr discloses during operation of the LED, an electromagnetic radiation is generated (¶ [0010]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the microdevice signal is an electromagnetic signal in the device of Chaji as it is well known and suitable function of the LED known in the art.

Claim(s) 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2016/0217720; hereinafter Chaji) as applied to claim 1 and further in view of Henley (US 2018/0259570; hereinafter Henley).
Regarding claim 5, Chaji discloses the data can be used to identify other data parameters (¶ [0042]).
However Chaji does not expressly disclose the microdevice parameter is an external efficiency.
In the same field of endeavor, Henley discloses changing the voltage conditions can excite the microdevice at different current density levels to functionally measure external quantum efficiency (Abstract).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the microdevice parameter is an external efficiency as taught by Henley for the purpose of using well-known and suitable parameters known in the art for testing the microdevice or LED (Abstract).

Regarding claim 10, Chaji does not expressly disclose the microdevice has a second electrode coupled to a second test capacitor where a second time varying signal is coupled to the second capacitor.
In the same field of endeavor, Figs 17a-17B of Henley discloses a microdevice (LED Device; 1703; Fig 17A; ¶ [0158]) has a second electrode coupled to a second test capacitor (CEFF2; Fig 17B; ¶ [0158]) where a second time varying signal (1706; Fig 17B; ¶ [0158]) is coupled to the second capacitor.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the microdevice has a second electrode coupled to a second test capacitor where a second time varying signal is coupled to the second capacitor for the purpose of effectively perform the functional test (¶ [0158]).

Regarding claim 11, Chaji in view of Henley as modified above in claim 10 (Henley in particular) discloses the second and the first time varying signals are out of phase (Figs 17B; ¶ [0158]).

Regarding claim 12, Chaji in view of Henley as modified above in claim 10 (Henley in particular) discloses out of phase is 90 degrees (Figs 17B; ¶ [0158]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895